Title: To James Madison from Lewis A. Tarascon, 20 August 1824
From: Tarascon, Lewis A.
To: Madison, James


        
          Respectable sir!
          Shippingport Ky. August 20th. 1824.
        
        I am honored with your wise letter of july the 24th. and I value much its Content.
        When I did publish my quiries by an address to the people of the U. S., it was because I was Convinced, not only, of the propriety, but of

the necessity of a good Road to unite our western Coasts with our old states, and to gather, all along the way, many advantages Easy to obtain, but which we do not enjoy yet, and Could not be had without it. I was Considering that this was the Business of the people at large; but that, en masse, they never had the opportunity of thinking of it, Even that, for want of Reflexion, there might be prejudices against westwardly Extension of population, and that, of Course, when measures in that view would be renewed in Congress, the minds of the most of the representatives would not be prepared. I told to myself: let us throw a spark among the nation and light will Come out. I have the satisfaction of seing, by your own letter, and by other ones, and by Eastern news papers, that it has allready begun to produce the wished Effect, and I dare to Expect that, from step to step, it will Compleat it.
        Our United states of America have been the Cradle and are the azylum of the Liberties of Menkind. That azylum Could not be made too fine and too well secured, and, in my opinion, nothing Can better secure it, than mutual interest in all directions on Every inch of ground through all the union, supported from both oceans, meanwhile the Land would support the Ships.
        When I wrote the Queries, our front on the pacific was only seven degrees. By our late treaty with Russia, we have five more north of 49, and I do expect that, by some other one, before many years, we shall have at least four more, if not six, south of 43, so as to include the whole upper Course of the River Multnomah, the lake Tampinongos and the Bay and River St. Francis.
        The interest increases by these additions: will not the propriety of making the proposed Road, increase in a like proportion?
        In the way I propose it, it would not require, from the Treasury, any disbursements but those absolutely wanted for Extinguishing indian Titles on a Belt of Land one hundred miles wide the 4/5 ths. of which would become a new source of Revenue for the states, and even those disbursements Could be avoided, or at least they should be only partial from time to time, because, as it would not be proper to push the making of the road any faster than a good Agricultural population would settle on Each side of it, the Extinguishment, should not be wanted any much faster.
        The making of that Road would require necessarely a number of years, and our interests are Calling us aloud on the pacific and all along the way to it. Is it not in Reason that it Could not be begun too soon?
        I present that Exposition to james Madison, and his friends the other sages of the American family, and submit these questions to their judgement. I have the honor to be, with the greatest Esteem and Respects, Sir Your mt. ob. servt.
        
          L. A. Tarascon
        
       